DETAILED ACTION

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-4, 6, 7, 9, 10, 12, 13, 15-20, 24 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 11, 12, 15-20, 23 and 24 of U.S. Patent No. 10,923,538 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a similar version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below, and explanation is provided where the difference between the claims is not readily apparent: 
Application Claims

Patent Claims
1. A display device comprising:

1. A display device comprising:
 a first base member including a first area, a second area, and a third area between the first area and the second area;

 a first base member having a first light-emitting area, a second light-emitting area, and a non-light-emitting area between the first and second light-emitting areas;
 a first anode electrode on the first base member and located in the first area;

 a first anode electrode on the first base member and located in the first light-emitting area;
 a second anode electrode on the first base member and located in the second area;

 a second anode electrode on the first base member and located in the second light-emitting area;
 light-emitting layers on the first anode electrode and the second anode electrode;

 light-emitting layers on the first and second anode electrodes;
 a cathode electrode on the light-emitting layers;

 a cathode electrode on the light-emitting layers;
 a second base member on the cathode electrode, the second base member including a first surface facing the first base member;

 a second base member on the cathode electrode, the second base member having a first surface facing the first base member;
 a first color filter on the first surface of the second base member and overlapping with the first area;

 a first color filter on the first surface of the second base member and overlapping with the first light-emitting area;
 a second color filter on the first surface of the second base member and overlapping with the second area;

 a second color filter on the first surface of the second base member and overlapping with the second light-emitting area;
 a color pattern on the first surface of the second base member, the color pattern being between the first color filter and the second color filter, the color pattern overlapping with the third area; and

 a color pattern on the first surface of the second base member, the color pattern being between the first and second color filters, and overlapping with the non-light-emitting area;
 

 a light-shielding member on the color pattern and overlapping with the non-light-emitting area; and
 a first wavelength conversion pattern on the second color filter and comprising a first wavelength shifter,

 a first wavelength conversion pattern on the second color filter and comprising a first wavelength shifter,
 wherein

 wherein
 the light-emitting layers comprise a first light-emitting layer, a second light-emitting layer overlapping the first light-emitting layer, and a third light-emitting layer overlapping the first light-emitting layer and the second light-emitting layer,

 the light-emitting layers comprise first, second, and third light-emitting layers overlapping with one another,
 the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are to emit light having a peak wavelength of about 440 nm to about 610 nm,

 the first, second, and third light-emitting layers are to emit light having a peak wavelength of about 440 nm to about 610 nm,
 one of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer is to emit light of a first peak wavelength, and

 one of the first, second, and third light-emitting layers is to emit light of a first peak wavelength, and
 another one of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer is to emit light of a second peak wavelength different from the first peak wavelength.

 another one of the first, second, and third light-emitting layers is to emit light of a second peak wavelength different from the first peak wavelength.


Note that “third area” of application claim 1 is functionally  equivalent to “non-emitting-area” of patent claim 1.

Application Claims

Patent Claims
2. The display device of claim 1, wherein

2. The display device of claim 1, wherein
 the first peak wavelength ranges from 440 nm to 480 nm, and

 the first peak wavelength ranges from 440 nm to 480 nm, and
 the second peak wavelength ranges from 510 nm to 550 nm.

 the second peak wavelength ranges from 510 nm to 550 nm.



3. The display device of claim 1, wherein

3. The display device of claim 1, wherein
 the first peak wavelength ranges from 440 nm to 480 nm, and

 the first peak wavelength ranges from 440 nm to 480 nm, and
 the second peak wavelength ranges from 460 nm to 480 nm.

 the second peak wavelength ranges from 460 nm to 480 nm.



4. The display device of claim 1, wherein

4. The display device of claim 1, wherein
 the light-emitting layers further comprise a fourth light-emitting layer overlapping the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer, and

 the light-emitting layers further comprise a fourth light-emitting layer overlapping with the first, second, and third light-emitting layers, and
 the fourth light-emitting layer is to emit light having a peak wavelength of 440 nm to 610 nm.

 the fourth light-emitting layer is to emit light having a peak wavelength of 440 nm to 610 nm.



6. The display device of claim 1, wherein

5. The display device of claim 1, wherein
 the first color filter and the color pattern comprise a blue colorant, and

 the first color filter and the color pattern comprise a blue colorant, and
 the second color filter comprises another colorant different from the blue colorant.

 the second color filter comprises another colorant different from the blue colorant.



7. The display device of claim 6, wherein a thickness of the first color filter is substantially the same as a thickness of the color pattern.

6. The display device of claim 5, wherein a thickness of the first color filter is substantially the same as a thickness of the color pattern.



9. The display device of claim 1, further comprising:

7. The display device of claim 1, further comprising:
 a light-transmitting pattern on the first color filter,

 a light-transmitting pattern on the first color filter,
 wherein the light-transmitting pattern comprises a base resin and a scatterer in the base resin.

 wherein the light-transmitting pattern comprises a base resin and a scatterer in the base resin.



10. The display device of claim 9, further comprising:

8. The display device of claim 7, further comprising:
 a first capping layer on the first surface of the second base member and covering the first color filter, the second color filter, and the color pattern,

 a first capping layer on the first surface of the second base member and covering the first color filter, the second color filter, the color pattern, and the light-shielding member,
 wherein

 wherein
 the first capping layer comprises an inorganic material, and

 the first capping layer comprises an inorganic material, and
 the light-transmitting pattern and the first wavelength conversion pattern are on the first capping layer.

 the light-transmitting pattern and the first wavelength conversion pattern are on the first capping layer.



12. The display device of claim 10, further comprising:

11. The display device of claim 8, further comprising:
 a barrier wall between the light-transmitting pattern and the first wavelength conversion pattern; and

 a barrier wall between the light-transmitting pattern and the first wavelength conversion pattern; and
 a second capping layer on the first capping layer and covering the light-transmitting pattern, the first wavelength conversion pattern, and the barrier wall,

 a second capping layer on the first capping layer and covering the light-transmitting pattern, the first wavelength conversion pattern, and the barrier wall,
 wherein the barrier wall comprises a light-shielding material.

 wherein the barrier wall comprises a light-shielding material.



13. The display device of claim 12, wherein the light-transmitting pattern and the first wavelength conversion pattern are in direct contact with the barrier wall.

12. The display device of claim 11, wherein the light-transmitting pattern and the first wavelength conversion pattern are in direct contact with the barrier wall.



15. The display device of claim 1, further comprising:

15. The display device of claim 1, further comprising:
 a third anode electrode on the first base member and located in a fourth area, wherein the fourth area is further defined on the first base member;

 a third anode electrode on the first base member and located in a third light-emitting area, wherein the third light-emitting area is further defined on the first base member;
 a third color filter on the first surface of the second base member and overlapping with the fourth area; and

 a third color filter on the first surface of the second base member and overlapping with the third light-emitting area; and
 a second wavelength conversion pattern on the third color filter and comprising a second wavelength shifter,

 a second wavelength conversion pattern on the third color filter and comprising a second wavelength shifter,
 wherein

 wherein
 the light-emitting layers are further located on the third anode electrode, and

 the light-emitting layers are further located on the third anode electrode, and
 the third color filter comprises a different colorant from the first color filter and the second color filter.

 the third color filter comprises a different colorant from the first and second color filters.



16. The display device of claim 15, wherein

16. The display device of claim 15, wherein
 the color pattern is on the second base member and is further between the second color filter and the third color filter.

 the color pattern is on the second base member and is further between the second and third color filters, and
 

 the light-shielding member is further located on part of the color pattern located between the second and third color filters.



17. The display device of claim 16, wherein

17. The display device of claim 16, wherein
 the first color filter and the color pattern comprise a blue colorant,

 the first color filter and the color pattern comprise a blue colorant,
 one of the second and third color filters comprises a red colorant, and

 one of the second and third color filters comprises a red colorant, and
 one of the second and third color filters comprises a green colorant.

 one of the second and third color filters comprises a green colorant.



18. The display device of claim 15, wherein the first wavelength shifter and the second wavelength shifter comprise quantum dots.

18. The display device of claim 15, wherein the first and second wavelength shifters comprise quantum dots.


Application Claims

Patent Claims
19. A display device comprising:

19. A display device comprising:
 a base member including a first area, a second area, and a third area between the first area and the second area;

 a base member having a first light-emitting area, a second light-emitting area, and a non-light-emitting area between the first and second light-emitting areas;
 a first anode electrode on the base member and overlapping with the first area;

 a first anode electrode on the base member and located in the first light-emitting area;
 a second anode electrode on the base member and overlapping with the second area;

 a second anode electrode on the base member and located in the second light-emitting area;
 light-emitting layers on the first anode electrode and the second anode electrode;

 light-emitting layers on the first and second anode electrodes;
 a cathode electrode on the light-emitting layers;

 a cathode electrode on the light-emitting layers;
 an inorganic layer on the cathode electrode;

 a thin-film encapsulation layer on the cathode electrode;
 a first color filter on the inorganic layer and overlapping with the first area;

 a first color filter on the thin-film encapsulation layer and overlapping with the first light-emitting area;
 a second color filter on the inorganic layer and overlapping with the second area;

 a second color filter on the thin-film encapsulation layer and overlapping with the second light-emitting area;
 a color pattern on the inorganic layer, the color pattern being between the first color filter and the second color filter, and overlapping with the third area;

 a color pattern on the thin-film encapsulation layer, the color pattern being between the first and second color filters, and overlapping with the non-light-emitting area;
 

 a light-shielding member on the color pattern and overlapping with the non-light-emitting area;
 a light-transmitting pattern between the first color filter and the inorganic layer; and

 a light-transmitting pattern between the first color filter and the thin-film encapsulation layer; and
 a wavelength conversion pattern between the second color filter and the inorganic layer and comprising a wavelength shifter,

 a wavelength conversion pattern between the second color filter and the thin-film encapsulation layer and comprising a wavelength shifter,
 wherein

 wherein
 the light-emitting layers comprise a first light-emitting layer, a second light-emitting layer overlapping the first light-emitting layer, and a third light-emitting layer overlapping the first light-emitting layer and the second light-emitting layer,

 the light-emitting layers comprise first, second, and third light-emitting layers overlapping with one another,
 the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are to emit light having a peak wavelength of about 440 nm to about 610 nm,

 the first, second, and third light-emitting layers are to emit light having a peak wavelength of about 440 nm to about 610 nm,
 one of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer is to emit light of a first peak wavelength, and

 one of the first, second, and third light-emitting layers is to emit light of a first peak wavelength, and
 another one of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer is to emit light of a second peak wavelength different from the first peak wavelength.

 another one of the first, second, and third light-emitting layers is to emit light of a second peak wavelength different from the first peak wavelength.


Referring to application claim 19 and patent claim 19, “overlapping with” is interpreted to be functionally the same as “located in” and “an inorganic layer” functionally the same as “a thin film encapsulation layer”.
Application Claims

Patent Claims
20. The display device of claim 19, wherein the first color filter and the color pattern comprise a same colorant.

20. The display device of claim 19, wherein the first color filter and the color pattern comprise the same colorant.



24. The display device of claim 19, further comprising:

23. The display device of claim 19, further comprising:
 a barrier wall on the inorganic layer, the barrier wall being between the light-transmitting pattern and the wavelength conversion pattern; and

 a barrier wall on the thin-film encapsulation layer, the barrier wall being between the light-transmitting pattern and the wavelength conversion pattern; and
 a capping layer covering the light-transmitting pattern, the wavelength conversion pattern, and the barrier wall,

 a capping layer covering the light-transmitting pattern, the wavelength conversion pattern, and the barrier wall,
 wherein the first color filter and the second color filter are on the capping layer.

 wherein the first and second color filters are on the capping layer.



25. The display device of claim 24, wherein the barrier wall comprises a light-shielding material.

24. The display device of claim 23, wherein the barrier wall comprises a light-shielding material.



Allowable Subject Matter
3.	Claims 5, 8, 11, 14 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a display device with all exclusive limitations as recited in claims 5, 8, 11, 14, 21 and 22, which may be characterized (claim 5) in that one of the first light-emitting layer, the  second light-emitting layer, the third light-emitting layer and the fourth light-emitting layer is to emit green light, and  another three of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer and the fourth light-emitting layer are to emit blue light, (claim 8) a portion of the second color filter overlaps the color pattern, and in that the second color filter comprises a colorant different from a colorant included in the color pattern, (claim 11) the first capping layer is in direct contact with the light-transmitting pattern and the first wavelength conversion pattern, (claim 14) in an inorganic layer on the cathode electrode, a capping layer on the first wavelength conversion pattern, a filler member between the inorganic layer and the capping layer, and in that the capping layer is in direct contact with the filler member, (claim 21) in that a portion of the second color filter overlaps the color pattern, and (claim 22) in that the light-emitting layers further comprise a fourth light-emitting layer overlapping the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer, and the fourth light-emitting layer is to emit light having a peak wavelength of 440 nm to 610 nm.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-14-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818